 

Exhibit 10.3

 

SIXTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Sixth Amendment to Employment Agreement (“Sixth Amendment”), effective as
of March 29, 2019 (the “Effective Date”) is entered into by and between ArQule,
Inc., a Delaware corporation (the “Company”) with its principal offices at One
Wall Street, Burlington, Massachusetts 01803, and Peter Lawrence (“Executive”).
The purpose of this Sixth Amendment is to amend the employment agreement dated
as of April 13, 2006 between the Company and Executive, as previously amended
(the “Employment Agreement”). Capitalized terms used but not defined in this
Sixth Amendment shall have the meanings ascribed to them in the Employment
Agreement.

 

In consideration of the mutual covenants and agreements contained herein and for
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the Company and Executive (collectively, the
“Parties”) hereby agree as follows:

 

1Term of Employment. Section 1 of the Employment Agreement, as amended, is
hereby amended and replaced in its entirety with the following:

 

“The Company hereby agrees to continue to employ Executive, and Executive hereby
accepts such continued employment with the Company, upon the terms and subject
to the conditions set forth in the Employment Agreement. The Parties agree that
the employment term shall continue through March 31, 2022, unless earlier
terminated in accordance with the provisions of Section 5 of the Employment
Agreement (the “Employment Term”).

 

2Entire Understanding. This Sixth Amendment constitutes the entire understanding
and agreement between the Parties regarding the subject matter hereof and
supersedes all prior agreements, written or oral, with respect to the subject
matter hereof, except that, other than as explicitly modified by the terms of
this Sixth Amendment, the Employment Agreement shall remain in full force and
effect in accordance with its provisions. This Sixth Amendment shall be
incorporated into the Employment Agreement as an additional provision thereto.

 

3Governing Law. This Sixth Amendment shall be governed by and construed and
enforced in accordance with the law (other than the law governing conflict of
law questions) of the Commonwealth of Massachusetts.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

  

IN WITNESS WHEREOF, the Parties have executed or caused to be executed this
Sixth Amendment as of the date set forth above.

 



ARQULE, INC.   EXECUTIVE                       By: /s/ William G. Messenger  
By: /s/ Peter Lawrence   Name:  William G. Messenger   Name:  Peter Lawrence  
Title:  Director      

 



2



 